EXHIBIT 10.5


GUARANTY
This GUARANTY (“Guaranty”) is executed as of February 6, 2018, by BROOKFIELD
DTLA HOLDINGS LLC, a Delaware limited liability company (“Guarantor”), in favor
of METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Lender”), with
reference to the following facts:
A.Lender has agreed to make a loan (the “Loan”) in the principal amount of
$58,500,000 to BOP FIGat7th LLC, a Delaware limited liability company
(“Borrower”), pursuant to that certain Loan Agreement (together with all
extensions, renewals, modifications, restatements and amendments thereof, the
“Loan Agreement”) of even date herewith by and between Lender and Borrower,
which Loan will be evidenced by that certain Promissory Note of even date
herewith (together with all extensions, renewals, modifications, restatements
and amendments thereof, the “Note”) to be executed by Borrower and payable to
Lender. The Note is to be secured by, among other things, a Deed of Trust,
Security Agreement and Fixture Filing of even date herewith to be executed by
Borrower in favor of Lender, which is to be recorded in the Official Records of
Los Angeles County, California (together with all extensions, renewals,
modifications, restatements and amendments thereof, the “Security Instrument”).
The Security Instrument will encumber Borrower’s estate in certain real property
located in the City of Los Angeles, County of Los Angeles, State of California
as described therein (the “Property”).
B.It is a condition to Lender making the Loan to Borrower that Guarantor execute
this Guaranty.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing, and in order to induce Lender
to make the Loan to Borrower, Guarantor hereby agrees, in favor of Lender, as
follows:
1.Definitions and Construction.
(a)    Definitions. The following terms, as used in this Guaranty, shall have
the following meanings:
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C.), as
amended or supplemented from time to time, and any successor statute, and any
and all rules issued or promulgated in connection therewith.
“Guaranteed Obligations” means any and all obligations, indebtedness, or
liabilities of any kind or character owed by Borrower to Lender pursuant to
Borrower’s recourse obligations to Lender as set forth in Section 12.20 of the
Loan Agreement, and all obligations and liabilities of Borrower to Lender
pursuant to the Indemnity Agreement.
“Indemnity Agreement” means that certain Unsecured Indemnity Agreement of even
date herewith executed by Borrower in favor of Lender.











--------------------------------------------------------------------------------




“Loan Documents” and “Secured Indebtedness” shall have the same meanings as in
the Loan Agreement.
(b)    Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms refer to this
Guaranty as a whole and not to any particular provision of this Guaranty. Any
reference herein to any of the Loan Documents includes any and all alterations,
amendments, extensions, modifications, renewals, or supplements thereto or
thereof, as applicable. Neither this Guaranty nor any uncertainty or ambiguity
herein shall be construed or resolved against Lender or Guarantor, whether under
any rule of construction or otherwise. On the contrary, this Guaranty has been
reviewed by Guarantor, Lender, and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Lender and Guarantor.
2.    Guaranteed Obligations. Guarantor hereby irrevocably and unconditionally
guarantees to Lender, until final and indefeasible payment thereof has been
made, payment of the Guaranteed Obligations, in each case when and as the same
shall become due and payable, it being the intent of Guarantor that the guaranty
set forth herein shall be a guaranty of payment and not a guaranty of
collection.
Notwithstanding the foregoing; (a) Guarantor shall not be liable for any
Guaranteed Obligation to the extent arising from an Exempt Triggering Event (as
defined in the Indemnity Agreement, and subject to the proviso in clause 3(y) of
such definition), and (b) Guarantor shall in no event be liable for costs and
expenses incurred by Lender pursuant to Sections 7. 6 and 7.7 of the Security
Instrument unless Borrower or Guarantor has, in bad faith, hindered or delayed
Lender’s exercise of remedies under the Loan Documents, this Guaranty or the
Unsecured Indemnity.
3.    Performance Under This Guaranty. In the event that Borrower fails to make
any payment of any Guaranteed Obligations on or before the due date thereof,
Guarantor shall cause such payment to be made within ten (10) days after written
demand therefor.
4.    Irrevocable Obligations. This Guaranty is an irrevocable guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions, including any change of law or any
invalidity or irregularity with respect to the issuance of the Loan Documents.
Each person and entity executing this Guaranty as Guarantor agrees that it is
directly, jointly and severally with any and all other guarantors of the
Guaranteed Obligations, liable to Lender, that the obligations of Guarantor
hereunder are independent of the obligations of any other guarantor, and that a
separate action may be brought against each person or entity signing as
Guarantor whether such action is brought against Borrower or any other guarantor
or whether Borrower or any such other guarantor is joined in such action.
Guarantor agrees that its liability hereunder shall not be contingent upon the
exercise or enforcement by Lender of whatever remedies it may have against
Borrower or any other guarantor, or the enforcement of any lien or realization
upon any security Lender may at any time possess. Guarantor agrees that any
release which may be given by Lender to Borrower or any other guarantor shall
not release Guarantor. Guarantor consents and agrees that Lender








2





--------------------------------------------------------------------------------




shall be under no obligation to marshal any assets of Borrower or any other
guarantor in favor of Guarantor, or against or in payment of any or all of the
Guaranteed Obligations.
5.    Waivers.
(a)    Guarantor absolutely, unconditionally, knowingly, and expressly waives:
(i)    (A) Notice of acceptance hereof; (B) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (C) notice of the amount of
the Guaranteed Obligations, subject, however, to Guarantor’s right to make
inquiry of Lender to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (D) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(E) notice of presentment for payment, demand, protest, and notice thereof as to
any promissory notes or other instruments among the Loan Documents; (F) notice
of any event of default under the Loan Documents; and (G) all other notices
(except if such notice is specifically required to be given to Guarantor
hereunder or under any Loan Document to which Guarantor is a party) and demands
to which Guarantor might otherwise be entitled.
(ii)    Guarantor’s right by statute (including, without limitation, its rights
under California Civil Code Sections 2845 or 2850) or otherwise to require
Lender to institute suit against Borrower or to exhaust any rights and remedies
which Lender has or may have against Borrower or any collateral for the
Guaranteed Obligations provided by Borrower, Guarantor or any third party.
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and finally performed and indefeasibly paid) of Borrower or by reason
of the cessation from any cause whatsoever of the liability of Borrower in
respect thereof (including compromise with Borrower or discharge of Borrower in
bankruptcy).
(iii)    (A) Any rights to assert against Lender any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantor may now or at any
time hereafter have against Borrower or any other party liable to Lender; (B)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (C) any defense Guarantor has to performance hereunder, and
any right Guarantor has to be exonerated, provided by California Civil Code
Sections 2819, 2822, or 2825, or otherwise, arising by reason of: the impairment
or suspension of Lender’s rights or remedies against Borrower; the alteration by
Lender of the Guaranteed Obligations; any discharge of the Guaranteed
Obligations by operation of law as a result of Lender’s intervention or
omission; or the acceptance by Lender of anything in partial satisfaction of the
Guaranteed Obligations; and (D) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Guarantor’s
liability hereunder; provided, that none of the foregoing shall limit
Guarantor’s right to assert that the Guaranteed Obligations








3





--------------------------------------------------------------------------------




have been fully paid, or that the applicable liability has not accrued hereunder
in accordance with the express terms hereof and of the Loan Documents referenced
herein.
(b)    Guarantor absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Lender including any defense based upon an
election of remedies by Lender under the provisions of the California Code of
Civil Procedure Sections 580a, 580b, 580d, and 726 or any similar law of
California or any other jurisdiction; or (ii) any election by Lender under
Bankruptcy Code Section 1111(b) to limit the amount of, or any collateral
securing, its claim against Borrower. Pursuant to California Civil Code
Section 2856:
Guarantor waives all rights and defenses arising out of an election of remedies
by the creditor, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against Borrower by the
operation of California Code of Civil Procedure Section 580(d) or otherwise.
Guarantor waives all rights and defenses that Guarantor may have because some of
the Guaranteed Obligations are secured by real property. This means, among other
things:
(1)    Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower for the Guaranteed
Obligations; and
(2)    If Lender forecloses on any real property collateral pledged by Borrower
for the Guaranteed Obligations: (A) the amount of the debt may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price; and (B) may collect from
Guarantor even if Lender, by foreclosing on the real property collateral pledged
by Borrower for the Guaranteed Obligations, has destroyed any right Guarantor
may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon California Code of Civil Procedure Sections 580a, 580b, 580d, or 726.
If any of the Guaranteed Obligations at any time are secured by a mortgage or
deed of trust upon real property, Lender may elect, in its sole discretion, upon
a default with respect to the Guaranteed Obligations, to foreclose such mortgage
or deed of trust judicially or nonjudicially in any manner permitted by law,
before or after enforcing the Loan Documents, without diminishing or affecting
the liability of Guarantor hereunder except to the extent the Guaranteed
Obligations are repaid with the proceeds of such foreclosure. Guarantor
understands that (a) by virtue of the operation of California’s antideficiency
law applicable to nonjudicial foreclosures, an election by Lender nonjudicially
to foreclose such a mortgage or deed of trust probably would have the effect of
impairing or destroying rights of subrogation, reimbursement, contribution, or
indemnity of Guarantor against Borrower or other guarantors or






4





--------------------------------------------------------------------------------




sureties, and (b) absent the waiver given by Guarantor, such an election would
prevent Lender from enforcing the Loan Documents against Guarantor.
Understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of the Loan Documents, Guarantor
hereby waives any right to assert against Lender any defense to the enforcement
of the Loan Documents, whether denominated “estoppel” or otherwise, based on or
arising from an election by Lender nonjudicially to foreclose any such mortgage
or deed of trust. Guarantor understands that the effect of the foregoing waiver
may be that Guarantor may have liability hereunder for amounts with respect to
which Guarantor may be left without rights of subrogation, reimbursement,
contribution, or indemnity against Borrower or other guarantors or sureties.
Guarantor also agrees that the “fair market value” provisions of California Code
of Civil Procedure Section 580a shall have no applicability with respect to the
determination of Guarantor’s liability under the Loan Documents.
(c)    Until such time as the Loan has been indefeasibly paid in full, Guarantor
hereby absolutely, unconditionally, knowingly, and expressly waives: (i) any
right of subrogation Guarantor has or may have as against Borrower with respect
to the Guaranteed Obligations; (ii) any right to proceed against Borrower or any
other person or entity, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims, whether direct or
indirect, liquidated or contingent, whether arising under express or implied
contract or by operation of law, which Guarantor may now have or hereafter have
as against Borrower with respect to the Guaranteed Obligations; and (iii) any
right to proceed or seek recourse against or with respect to any property or
asset of Borrower.
(d)    WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS
2787 THROUGH 2855, CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580c,
580d, AND 726, CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA
CIVIL CODE, AND CALIFORNIA COMMERCIAL CODE SECTIONS 3116, 3118, 3119, 3419,
3605, 9610, 9611, 9615, 9617, 9624, 9625, 9626, AND 9627.
6.    Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Lender may, by action or inaction:
(a)    compromise, settle, extend the duration or the time for the payment of,
or discharge the performance of, or may refuse to or otherwise not enforce the
Note, the Security Instrument or any other Loan Documents, or this Guaranty or
any part of any of the foregoing, with respect to Borrower or any other person
or entity;
(b)    release Borrower or any other person or entity or grant other indulgences
to Borrower or any other person or entity in respect thereof;










5





--------------------------------------------------------------------------------




(c)    amend or modify in any manner and at any time (or from time to time) any
of the Loan Documents; or
(d)    release or substitute any other guarantor, if any, of the Guaranteed
Obligations, or enforce, exchange, release, or waive any security for the
Guaranteed Obligations or any other guaranty of the Guaranteed Obligations, or
any portion thereof.
7.    No Election. Lender shall have all of the rights to seek recourse against
Guarantor to the fullest extent provided for herein, and no election by Lender
to proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of Lender’s right to proceed in any other
form of action or proceeding or against other parties unless Lender has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by Lender under any
document or instrument evidencing the Guaranteed Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that Lender finally and unconditionally shall have realized indefeasible payment
by such action or proceeding.
8.    Indefeasible Payment. The Guaranteed Obligations and the Secured
Indebtedness shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to Lender are no longer subject to any
right on the part of any person or entity, including Borrower, Borrower as a
debtor in possession, or any trustee (whether appointed under the Bankruptcy
Code or otherwise) of any of Borrower’s assets to invalidate or set aside such
payments or to seek to recoup the amount of such payments or any portion
thereof, or to declare same to be fraudulent or preferential. Until such full
and final performance and indefeasible payment of the Guaranteed Obligations
whether by Guarantor or Borrower, Lender shall have no obligation whatsoever to
transfer or assign its interest in the Loan Documents to Guarantor. In the event
that, for any reason, any portion of such payments to Lender is set aside or
restored, whether voluntarily or involuntarily, after the making thereof, then
the obligation intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made, and
Guarantor shall be liable for the full amount Lender is required to repay plus
any and all actual out-of-pocket costs and expenses (including attorneys’ fees
and expenses and attorneys’ fees and expenses incurred pursuant to proceedings
arising under the Bankruptcy Code) paid by Lender in connection therewith.
9.    Financial Condition of Borrower. Guarantor represents and warrants to
Lender that Guarantor is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor further represents and warrants to Lender that Guarantor has read and
understands the terms and conditions of the Loan Documents. Guarantor hereby
covenants that Guarantor will continue to keep informed of Borrower’s financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guaranteed Obligations.
10.    Subordination. Guarantor hereby agrees that any and all present and
future indebtedness of Borrower owing to Guarantor is deferred, postponed in
favor of and subordinated to the prior payment, in full, in cash, of the
Guaranteed Obligations and the Secured








6





--------------------------------------------------------------------------------




Indebtedness. In this regard, no payment of any kind whatsoever shall be made
with respect to such indebtedness until the Guaranteed Obligations and the
Secured Indebtedness have been indefeasibly paid in full. Until payment in full
of the Guaranteed Obligations and the Secured Indebtedness, Guarantor agrees not
to accept any payment or satisfaction of any kind of indebtedness of Borrower to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file proof of claim and to vote thereon in connection with any proceeding under
the Bankruptcy Code, including the right to vote on any plan of reorganization.
Further, if Guarantor shall comprise more than one person or entity, Guarantor
agrees that until such payment in full of the Guaranteed Obligations and the
Secured Indebtedness, (a) no one of them shall accept payment from the others by
way of contribution on account of any payment made hereunder by such party to
Lender, (b) no one of them will take any action to exercise or enforce any
rights to such contribution, and (c) if any of Guarantor should receive any
payment, satisfaction or security for any indebtedness of Borrower to any of
Guarantor or for any contribution by the others of Guarantor for payment made
hereunder by the recipient to Lender, the same shall be delivered to Lender in
the form received, endorsed or assigned as may be appropriate for application on
account of, or as security for, the Guaranteed Obligations and until so
delivered, shall be held in trust for Lender as security for the Guaranteed
Obligations.
11.    Payments; Application. All payments to be made hereunder by Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows: first, to all costs and
expenses (including attorneys’ fees and expenses and attorneys’ fees and
expenses incurred pursuant to proceedings arising under the Bankruptcy Code)
incurred by Lender in enforcing this Guaranty or in collecting the Guaranteed
Obligations and collectible hereunder; second, to all accrued and unpaid
interest, premium, if any, and fees owing to Lender constituting Guaranteed
Obligations; and third, to the balance of the Guaranteed Obligations.
12.    Attorneys’ Fees and Costs. Guarantor agrees to pay, on demand, all
attorneys’ fees (including attorneys’ fees incurred pursuant to proceedings
arising under the Bankruptcy Code) and all other costs and expenses which may be
incurred by Lender in the enforcement of this Guaranty (including those brought
relating to proceedings pursuant to 11 U.S.C.) or in any way arising out of, or
consequential to the protection, assertion, or enforcement of the Guaranteed
Obligations (or any security therefor), whether or not suit is brought;
provided, however, that Guarantor’s obligation to pay or reimburse Lender’s
costs and expenses shall be limited to Lender’s actual out of pocket costs and
expenses, and Guarantor’s obligation to pay or reimburse such costs and expenses
consisting of attorney’s fees shall be limited to reasonable attorney’s fees.
13.    Notices. All notices or demands by Guarantor or Lender to the other
relating to this Guaranty shall be in writing and either personally served or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by recognized courier service which provides return receipts, and shall be
deemed delivered on the date of actual delivery or refusal to accept delivery as
evidenced by the return receipt. Unless otherwise specified in a notice sent or
delivered in accordance with the provisions of this section, such writing shall
be sent as follows:
















7





--------------------------------------------------------------------------------




If to Lender:


Metropolitan Life Insurance Company
One MetLife Way
Whippany, NJ 07981-1449
Attention: Senior Managing Director, Real Estate Investments
Re: Fig@7th, Los Angeles, CA


and:
Metropolitan Life Insurance Company
333 South Hope Street, Suite 3650
Los Angeles, CA 90071
Attention: Regional Director/Officer in Charge
Re: Fig@7th, Los Angeles, CA


and:
Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105


Attention: Associate General Counsel, real Estate Investments
Re: Fig@7th, Los Angeles, CA


If to Guarantor:


Brookfield DTLA Holdings LLC
c/o Brookfield Office Properties, Inc.
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: Jason Kirschner


with copies to:
Brookfield DTLA Holdings LLC
c/o Brookfield Office Properties, Inc.
250 Vesey Street, 15th Floor
New York, New York 10281
Attention: General Counsel


14.    Cumulative Remedies. No remedy under this Guaranty or under any Loan
Document is intended to be exclusive of any other remedy, but each and every
remedy shall be cumulative and in addition to any and every other remedy given
hereunder or under any Loan Document, and those provided by law or in equity. No
delay or omission by Lender to exercise any right under this Guaranty shall
impair any such right nor be construed to be a waiver thereof. No failure on the
part of Lender to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.


8





--------------------------------------------------------------------------------




15.    Severability of Provisions. If any provision of this Guaranty is for any
reason held to be invalid, illegal or unenforceable in any respect, that
provision shall not affect the validity, legality or enforceability of any other
provision of this Guaranty.
16.    Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between Guarantor and Lender pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by both Guarantor and Lender. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guaranty shall be deemed a waiver of any other, similar or dissimilar right or
default or otherwise prejudice the rights and remedies hereunder.
17.    Successors and Assigns. The death of Guarantor shall not terminate this
Guaranty. This Guaranty shall be binding upon Guarantor’s successors and assigns
and shall inure to the benefit of the successors and assigns of Lender’s
interest in the Loan; provided, however, Guarantor shall not assign this
Guaranty or delegate any of its duties hereunder without Lender’s prior written
consent. Any assignment without the consent of Lender shall be absolutely void.
In the event of any assignment or other transfer of Lender’s interest in the
Loan, the rights and benefits herein conferred upon Lender shall automatically
extend to and be vested in such assignee or other transferee.
18.    Reserved.
19.    Choice of Law and Venue. The validity of this Guaranty, its construction,
interpretation, and enforcement, and the rights of Guarantor and Lender, shall
be determined under, governed by, and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law. To the maximum extent permitted by law, Guarantor hereby agrees that all
actions or proceedings arising in connection with this Guaranty shall be tried
and determined only in the state and federal courts located in the County of Los
Angeles, State of California, or, at the sole option of Lender, in any other
court in which Lender shall initiate legal or equitable proceedings and which
has subject matter jurisdiction over the matter in controversy. To the maximum
extent permitted by law, Guarantor hereby expressly waives any right it may have
to assert the doctrine of forum non conveniens or to object to venue to the
extent any proceeding is brought in accordance with this Section.
20.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF
GUARANTOR AND LENDER (BY ITS ACCEPTANCE OF THIS GUARANTY) HEREBY ABSOLUTELY,
KNOWINGLY, UNCONDITIONALLY, AND EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR AND LENDER WITH RESPECT TO THIS
GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT,








9





--------------------------------------------------------------------------------




OR OTHERWISE. TO THE MAXIMUM EXTENT PERMITTED BY LAW, GUARANTOR AND LENDER EACH
HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT EACH OF
GUARANTOR AND LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR OR
LENDER, AS APPLICABLE, TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
21.    Understandings With Respect to Waivers and Consents. Guarantor warrants
and agrees that each of the waivers and consents set forth are made after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to a defense or
right may diminish, destroy, or otherwise adversely affect rights which
Guarantor otherwise may have against the Borrower, or against any collateral,
and that, under the circumstances the waivers and consents herein given are
reasonable and not contrary to public policy or law. If any of the waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.
22.    This Guaranty Not a Loan Document, Not Secured. Notwithstanding anything
to the contrary herein, in the Loan Agreement, the Note, the Security
Instrument, or elsewhere, (i) this Guaranty is not a Loan Document, and (ii) the
obligations set forth herein are not Secured Indebtedness, and (iii) the
obligations of Guarantor under this Guaranty are not secured in any manner,
whether by the Security Instrument or otherwise.
23.    Counterparts. This Guaranty may be executed in one or more counterparts
by some or all of the parties hereto, each of which counterparts shall be an
original and all of which together shall constitute a single agreement of
Guaranty. The failure of any party to execute this Guaranty, or any counterpart
hereof, shall not relieve the other signatories from their obligations
hereunder.


[No further text on this page]






10





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date set forth in the first paragraph hereof.
BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company


By:    Brookfield DTLA GP LLC,
a Delaware limited liability company,
Its: managing member




By:/s/ MICHELLE CAMPBELL
Name: MICHELLE L CAMPBELL
Title: Senior Vice President and Secretary


SIGNATURE PAGE
GUARANTY

